—In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated November 20, 1996, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion for summary judgment is granted, and the complaint is dismissed.
The plaintiff commenced this action to recover damages for injuries sustained in an accident which occurred when his truck slid off the road and hit a tree after he failed to see a curve in the road. The plaintiff claimed that the defendant was negligent, inter alia, in failing to warn of the existence of the curve in the road. However, there was no credible evidence to suggest that the sign warning motorists of the subject curve was, in fact, down prior to the plaintiff’s accident, and any such conclusion would be based on speculation (see, Schafrick v Shinnecock Bait & Tackle Co., 204 AD2d 706). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.